Leech,
concurring: I agree that the several steps, in carrying out the obvious plan, constituted only one transaction for tax purposes. Neither Albert O. Field, Inc., nor its stockholders, retained the necessary continuing interest in Morgan (1933), in which the assets originally owned by Field, Inc., rested at the consummation of that transaction. For that reason,* therefore, I concur in the holding that there was no- statutory reorganization. LeTulle v. Scofield, 308 U. S. 415; Paul L. Case, 37 B. T. A. 365 (affirmed upon the reorganization issue in Paul L. Case v. Commissioner, 103 Fed. (2d) 283).